UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6356


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNNY LEE FELDER, a/k/a Cool Daddy,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:03-cr-00283-TLW-1; 4:07-cv-70067-TLW)


Submitted:   June 1, 2010                  Decided:   June 9, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Johnny Lee Felder, Appellant Pro Se.     Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Johnny     Lee     Felder,      a    federal       prisoner,   appeals    the

district court’s order denying relief on his petition for writ

of coram nobis or audita querela brought under 28 U.S.C. § 1651

(2006).       We have reviewed the record and find no reversible

error.        Accordingly, we affirm the denial of a petition for

coram nobis or audita querela for the reasons stated by the

district court.         See United States v. Felder, No. 4:03-cr-00283-

TLW-1 (S.D.C. Jan. 28, 2010).

              The district court also considered Felder’s motion as

a Fed. R. Civ. P. 60(b) motion challenging the prior denial of

his   motion     under      28    U.S.C.A.        § 2255    (West    Supp.    2009),    and

denied relief.           That portion of the order is not appealable

unless    a    circuit      justice      or       judge    issues    a    certificate    of

appealability.         28 U.S.C. § 2253(c)(1) (2006).                    A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies         this      standard         by     demonstrating       that

reasonable      jurists          would   find        that    the      district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief      on        procedural        grounds,        the    prisoner     must

                                              2
demonstrate       both    that    the   dispositive      procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We   have    independently       reviewed     the    record    and    conclude      that

Felder   has      not   made    the   requisite     showing.        Accordingly,     we

dismiss the portion of the appeal construing Felder’s claims as

a Rule 60(b) motion relating to the prior denial of his 28

U.S.C.A. § 2255 motion.

              We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented    in    the    materials

before      the   court   and    argument     would    not    aid    the   decisional

process.

                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                          3